Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/24/2022, with respect to the previous 112(b) rejection of claim 13 have been fully considered and are persuasive.  Applicant has amended the claim to obviate the issue.  The previous 112(b) rejection of claim 13 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/24/2022, with respect to the previous 103 rejection(s) of claim(s) 13 under modified Hubbard have been fully considered and are persuasive.  Applicant has amended claim 13 to recite a filter screen provided in the drying duct on a side of the condenser that is away from the heater, which does not appear to be taught by modified Hubbard.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hubbard, Park, Kim, and newly cited Lee et al. (US 20060137206, “Lee”).  Lee teaches a composite washing system having an air/drying duct which includes a filter upstream of the condenser where the air ducts leading out of the drum and dryer have merged to remove foreign matter contained in the air (see Lee’s Figure 2, third air supply duct 123, filter 124, air condenser 140.  [0062]).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “switching device” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “switching device” in claim 15 under 112(f) interpretation to correspond with the following structure: a pair of switching valves/diverters (see Applicant’s specification, [0033]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-16, 19-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the fan is configured to circulate a drying airflow with moisture removed by the condenser after the drying airflow leaves the drying drum and/or the washing drum and heated by the heater before the drying airflow is delivered into the drying drum and/or the washing drum”.  Examiner considers this limitation unclear and must be rephrased more clearly, particularly with regards as to the context of the “before”/”after” and what it is referring to.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 15-16, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 3555701) in view of Park et al. (US 20080053163, “Park”), Kim (US 20070119072), and Lee et al. (US 20060137206, “Lee”).
Hubbard teaches a laundry apparatus comprising the following of claim 13 except where underlined: 

For Claim 13:
A laundry treatment apparatus, comprising: 
a dryer including a drying drum (see Figures 8-9, drums 112 & 135.  Column 4, lines 58-75.  Column 5, lines 1-44); 
a washing machine including a washing drum and located under the dryer, wherein a drying air duct is formed between the dryer and the washing machine; and 
a drying system including a motor, a drying assembly, and a fan, wherein the drying assembly includes a heater and a condenser, and the heater, the condenser, and the fan are positioned in the drying air duct between the dryer and the washing machine (see Figures 8-9, motor 129, heater 130, blower 131.  Column 4, lines 58-75.  Column 5, lines 1-44); 
wherein the fan is configured to circulate a drying airflow with moisture removed by the condenser after the drying airflow leaves the drying drum and/or the washing drum and heated by the heater before the drying airflow is delivered into the drying drum and/or the washing drum; 
wherein the motor is connected to a clutch that is connected to the drying drum through a first belt to selectively drive the drying drum to rotate, and the motor isResponse to Office Action of February 25, 2022 connected to the fan through a second belt for driving the fan (see Figures 8-9, motor 129, pulley and belt arrangements 128 & 145, clutches 128a & 145a); and 
wherein a filter screen is provided in the drying air duct on a side of the condenser that is away from the heater.

Hubbard does not teach a drying assembly comprising a condenser, the fan being positioned in the drying air duct with the recited functionality, and the heater being positioned between the condenser and the fan.  Hubbard also appears to teach dryers, but not washing machine(s).  Hubbard also does not teach the recited filter screen.    

Regarding the condenser, Examiner however, considers condensation-type laundry treating machines which apply condensers to a circulation drying duct as well-known in the washing arts and refers to Park, who teaches using a condenser as part of an overall air condensation/circulation channel (see Park’s Figure 5, main introduction channel 44, auxiliary introduction channel 45, blowing fan 60, main discharge channel 80, auxiliary discharge channel 81, heater 90, dampers 280 & 281, condensation channel 290, condenser 291, condensation unit 292).  Modifying Hubbard would similarly involve Hubbard’s inlet duct 126 including converging inlets from each drum similar to how Park’s discharge channels 80 & 81 converge prior to a condenser, before to returning to the drums via branching (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
To clarify, Hubbard is drawing in fresh air rather than recirculating/condensing used air, so Hubbard already effectively teachings the branching return channels.  Examiner equates Hubbard’s shrouds 125 & 125a with Park’s introduction channels 44 & 45, and Hubbard’s damper 70 with Park’s pair of dampers 281.  One of ordinary skill in the art would understand that a circulation flowpath can be predictably established by applying inlet channels from Hubbard’s drums 112 & 135 (equivalent to Park’s discharge channels 80 & 81) to feed into Hubbard’s inlet duct 126, and controlling the flow using valve(s).  Examiner notes that while Park teaches a pair of dampers 281 to perform this function, substituting another of Hubbard’s damper 70 in their place would be an obvious variant similar to how Hubbard’s damper 70 already performs the equivalent of Parks’ pair of dampers 280.  The condenser can be applied to the “merged” channel/modified inlet duct 126.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to modify Hubbard’s inlet duct 126 to be a condensation/circulation channel including inlet channels which feed air from the drums 112 & 135 into inlet duct 126 and to apply a condenser to inlet duct 126 because said modification would yield a predictable variation thereof in view of Park.

Modified Hubbard teaches locating blower 131 in the exhaust duct and would not teach the fan being located in the drying air duct.  
Examiner however, considers it well-known to locate a fan/blower in the circulation duct and refers to Park (see Park’s Figure 5, main introduction channel 44, blowing fan 60, condensation channel 290.  Refer to “channel” formed by combination of condensation channel 290 and main introduction channel 44 before/after branching).  Applying a fan/blower to Hubbard’s inlet duct 126 upstream of the damper 70 and the branching would be either an obvious rearrangement of parts of Hubbard’s blower 131, or a predictable variation thereof (e.g. placement of a supplemental fan/blower) (see MPEP 2144.04, “Rearrangement of Parts”.  alternatively, see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to apply a fan/blower to Hubbard’s circulation duct because said modification is either 1) an obvious rearrangement of parts of blower 131 in view of Park, or alternatively, 2) a predictable variation of Hubbard in view of Park to apply a blower/fan to the condensation circulation duct.  

Regarding the heater being positioned between the condenser and the fan, while Park teaches placing the heater downstream the blowing fan, with both located downstream the condenser (see Park’s Figure 5, main introduction channel 44, auxiliary introduction channel 45, blowing fan 60, main discharge channel 80, auxiliary discharge channel 81, heater 90, dampers 280 & 281, condensation channel 290, condenser 291, condensation unit 292),  Examiner considers this to be an obvious rearrangement of parts (see MPEP 2144.04, “Rearrangement of Parts”).  Shifting/switching the positions of the heater to be before the blowing does not appear to critically affect operation.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to place the heater between the condenser and the fan because said modification is an obvious rearrangement of parts.  

Regarding the washing machine located under the dryer, Examiner considers it well-known in the washing arts to combine washing machines with dryers and refers to Kim (see Kim’s Figure 4, tub 2, washing and drying combination drum 3, drying drum 5).  One of ordinary skill in the art would understand the benefit would be to grant washing functionality to one of the drums (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to make a lower one of the drums being a washing and drying combination drum because such configurations are well-known in the art in view of Kim and would predictably grant washing functionality to said drum.   

Regarding the filter screen, Lee however, teaches a composite washing system having an air/drying duct which includes a filter upstream of the condenser where the air ducts leading out of the drum and dryer have merged to remove foreign matter contained in the air (see Lee’s Figure 2, third air supply duct 123, filter 124, air condenser 140.  [0062]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to apply a filter upstream of the condenser where the air ducts from the drum and dryer have merged as taught by Lee so as to remove foreign matter from the air.  

Modified Hubbard teaches claim 13.
Modified Hubbard also teaches the following:

For Claim 15:
The laundry treatment apparatus according to claim 13, wherein the drying system further comprises: 
a first air inlet duct and a first air outlet duct in communication with an inner cavity of the drying drum respectively (refer to claim 13 rejection in view of Park.  see Hubbard’s Figures 8-9, drums 112 & 135, shrouds 125 & 125a.  see Park’s Figure 5, main introduction channel 44, auxiliary introduction channel 45, main discharge channel 80, auxiliary discharge channel 81).  Both Hubbard and Park teach branched channels which feed drying air into the drum to read on the first air inlet duct.  Park teaches applying an outlet duct in the form of the main discharge channel 80 and auxiliary discharge channel 81; 
a second air inlet duct and a second air outlet duct in communication with an inner cavity of the washing drum respectively (refer to claim 13 rejection in view of Park.  see Hubbard’s Figures 8-9, drums 112 & 135, shrouds 125 & 125a.  see Park’s Figure 5, main introduction channel 44, auxiliary introduction channel 45, main discharge channel 80, auxiliary discharge channel 81).  Both Hubbard and Park teach branched channels which feed drying air into the drum to read on the second air inlet duct.  Park teaches applying an outlet duct in the form of the main discharge channel 80 and auxiliary discharge channel 81; 
the drying air duct comprising an air inlet end and an air outlet end, the air inlet end being connected with the first air outlet duct and the second air outlet duct, and the air outlet end being connected with the first air inlet duct and the second air inlet duct (refer to claim 13 rejection in view of Park.  see Hubbard’s Figures 8-9, inlet duct 126.  see Park’s Figure 5, main introduction channel 44, condensation channel 290).  Examiner had modified Hubbard’s inlet duct 126 (modified to be a merged condensation circulation channel) in view of Park’s merged condensation channel 290 and main introduction channel 44 (prior to main introduction channel 44 branching to auxiliary introduction channel 45); and 
a switching device, wherein the air inlet end of the drying air duct is capable of selectively communicating with the first air outlet duct or the second air outlet duct through the switching device, and the air outlet end of the drying air duct is capable of selectively communicating with the first air inlet duct or the second air inlet duct through the switching device (refer to claim 13 rejection in view of Park.  see Hubbard’s Figures 8-9, damper 70.  See Park’s Figure 5, dampers 280 & 281).  Hubbard’s damper 70 already reads on a second switching valve, which is comparable to Park’s pair of dampers 280.  Using an additional damper 70 as taught by Hubbard in place of Park’s pair of dampers 281 when modifying Hubbard’s inlet duct 126 to be a condensation circulation channel/duct would be an obvious variant to selectively control passage of air.   

For Claim 16:
The laundry treatment apparatus according to claim 15, wherein the fan is capable of directing the drying airflow to circulate in each of the first air inlet duct, the first air outlet duct, the second air inlet duct, the second air outlet duct, and the drying air duct (refer to claim 13 rejection in view of Park.  See Hubbard’s Figures 8-9, heater 130.  see Park’s Figure 5, see Park’s Figure 5, main introduction channel 44, heater 90, condensation channel 290, condenser 291, condensation unit 292).  Both Hubbard and Park teach applying heaters to the “merged” channel.  Park further teaches applying a condenser thereto for a condensation circulation duct. 

Modified Hubbard teaches claim 13.
Modified Hubbard also teaches the following:

For Claim 19:
The laundry treatment apparatus according to claim 15, wherein the switching device comprises a first switching valve disposed at the air inlet end of the drying air duct and a second switching valve disposed at the air outlet end of the drying air duct, and wherein the first switching valve is configured to selectively communicate the air inlet end of the drying air duct with the first air outlet duct or the second air outlet duct, and the second switching valve is configured to selectively communicate the air outlet end of the drying air duct with the first air inlet duct or the second air inlet duct (refer to claim 13 rejection regarding Park.  see Hubbard’s Figures 8-9, damper 70, shrouds 125 & 125a, inlet duct 126.  see Park’s Figure 5, main introduction channel 44, auxiliary introduction channel 45, blowing fan 60, main discharge channel 80, auxiliary discharge channel 81, heater 90, dampers 280 & 281, condensation channel 290, condenser 291, condensation unit 292).  Examiner considers Hubbard already teaches the first and second air inlet ducts via shrouds 125 & 125a, which branch from inlet duct 126 and are controlled by damper 70 which reads on the second switch valve.  Examiner considers modification with Park would teach the first and second air outlet ducts which feed into the merged circulation channel, with the feed being controlled by damper(s).  Using another damper 70 as taught by Hubbard in place of a pair of dampers 281 as taught by Park would read on the first switching valve.     

For Claim 20:
The laundry treatment apparatus according to claim 13, wherein the laundry treatment apparatus comprises a plurality of washing machines, and the drying system is capable of simultaneously or separately delivering the drying airflow generated by the drying assembly to the interior of the washing drum of each of the washing machines (see Hubbard’s Figures 6-7, drums 60).  Examiner considers this to be an obvious duplication of parts (see MPEP 2144.04, “Duplication of Parts”), and notes that Hubbard already teaches using a pair of smaller drums 60 in the Figures 6-7 embodiment.  Extending the same to the Figures 8-9 embodiment would be an obvious extension thereof resulting in additional drums 135. 

For Claim 21:
The laundry treatment apparatus according to claim 20, wherein the clutch is a multi-position engagement device, and the motor is further connected to the washing drum of each of the washing machines through the multi-position engagement device so as to selectively drive the washing drum of each of the washing machines to rotate (refer to claim 20 rejection regarding duplication of parts.  see Hubbard’s Figures 8-9, motor 129, pulley and belt arrangements 128 & 145, clutches 128a & 145a).  Increasing the number of drums 135 and additional clutches/pulley and belt arrangements associated with the shaft of motor 129 constitutes an obvious duplication of parts (see MPEP 2144.04, “Duplication of Parts”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718